September 15, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In line 2 of paragraph [0001] of the Specification, Applicant needs to insert - - now U.S. 10,820,705 B2, - - after “This application is a continuation of U.S. Application 16/257,820, filed January 25, 2019,”
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1and 3-6 of U.S. Patent No. 10,219,627 B2. Although the the only difference between the present invention and the aforementioned patent is that in the present invention, Applicants now use the terms “central region” and “peripheral region” whereas in the aforementioned patent, Applicants use the terms “central portion” and “peripheral portion.  Applicants claim “at least one array” in the present invention which is taught by the aforementioned patent that claims “at least one biasing array; wherein each of the biasing arrays comprises a plurality of spaced apart support members and at least one connector connecting adjacent support members within each array.”  As for the limitation in claim 1 that “the support members of the at least one array are progressively divided between the central region and the outer peripheral region such that the at least one array comprises a first number of support members adjacent the central region and a second number of support members adjacent the outer peripheral region, wherein the second number is greater than the first number”, this limitation is taught in claims 5-6 of the aforementioned patent: “wherein the plurality of biasing arrays comprise longitudinally spaced, linear arrays of support members extending laterally between one of the opposite sides of the central portion and the respective laterally spaced outer peripheral edge” and “wherein the support members of each linear array are progressively bifurcated between the central portion and the outer peripheral edge. This language also reads on the limitation of “wherein at least some of the plurality of columns have different numbers of support members than at least some of the other ones of the plurality of columns” in claim 11.
As for claims 2-3, U.S. Patent No. U.S. 10,219,627 B2 does not specify the number of support members but it could teach that “the first number is one” and “the second number is two”

Claims 6-10, 12-17, and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636